I concur with the result on the grounds herein stated. I agree that bias and prejudice is a ground for the disqualification of a judge but that the mere filing of an affidavit thereof in the district courts of this state is not sufficient to disqualify him, but that the judge, if he refuses to disqualify himself, must in the first instance pass on his own disqualification the same as he would in any other case. I also agree that without a direct allegation in the application for a writ of mandate in a case of this kind that the judge is biased and prejudiced a mere allegation to the effect that such an affidavit has been filed is not sufficient to raise that issue, and that a demurrer to such an application does not admit that the judge is biased and prejudiced, but only admits that such an affidavit has been filed, and therefore the demurrer in this case was well taken.
For a judge to have to pass on the question of his own bias and prejudice is in my opinion a very undesirable situation. In our own justices' courts, the mere filing of the *Page 25 
affidavit is sufficient to disqualify. See Section 104-71-3, U.C.A. 1943, for civil cases; Section 105-15-4, U.C.A. 1943, for preliminary hearings; and Section 105-57-12, U.C.A. 1943, for criminal trials. The same is true of the trial judges in all federal courts and of the judges of the courts of many of the states. See Fed. Jud. Code, § 21, 28 U.S.C.A. § 25, and 30 Am.Jur. 784.
If the judge is not biased and prejudiced, there does not seem to be any good reason why, if a litigant in his court believes he is, that he should not get another judge to try the case since the result of the litigation should be the same in both cases. In this state, a change of judge in a particular case can be readily arranged without inconvenience either to the court or the litigants. If he is biased and prejudiced he will be tempted to hold falsely that he is not, and refuse to get another judge so that he can vent his spleen on the litigant against whom he is prejudiced. That a judge should never have the opportunity to refuse to get another judge because he wishes to get his revenge against a litigant in his court is certainly a result to be devoutly wished for. Even though the judge is entirely free from bias and prejudice where he refuses to make the change the party making the application therefor will very likely always believe that in making such ruling he had ulterior motives.
One of the most important things in government is that all persons subject to its jurisdiction shall always be able to obtain a fair and impartial trial in all matters of litigation in its courts. It is nearly as important that the people have absolute confidence in the integrity of the courts. I can think of nothing that would as surely bring the courts into disrepute as for a judge to insist on trying a case where one of the litigants believes that such judge is biased and prejudiced against him. This is especially true where the judge in a previous case has made remarks which indicated that he questioned the veracity or integrity of such litigant. I therefore believe that in such a case it would be very desirable for the judge to disqualify himself whether he was in fact biased and prejudiced against such party or not. *Page 26 
This is true also for the reasons pointed out in the prevailing opinion that where the judge knows that one of the parties does not have confidence in his fairness he will be apt to either be unfair to the opposing party in an effort to demonstrate his fairness to the party complaining or he will resent the accusation and for that reason be unable to treat both parties fairly.
Few cases have come to the attention of this court where a district judge has refused to make a transfer upon application of a litigant. That is due largely to what I think is an almost universal practice in this state for district judges to get another judge even on the mere suggestion of a party to a litigation that the judge was biased or prejudiced. This I consider a highly desirable practice and I believe that such a practice has a very strong tendency to forestall and prevent any desire on the part of litigants to ask for a change of judge in bad faith.